Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on January 04, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,716,269; 10,362,739; 9,241,451; 8,849,461 and 8,649,907) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 01/04/2021.   The changes and remarks disclosed therein were considered.
	An amendment of the specification has been amended.  Claims 1-19 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 10/09/2020.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 01/04/2021 with respected to the rejection of Ersavas Bulut F. have been fully considered and are persuasive (see pages 3-5 of an amendment filed 01/04/21).  The rejection of Ersavas Bulut F. has been withdrawn.
Allowable Subject Matter
4.	Claims 1-19 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Ersavas Bulut F., Waytowitz Peter J and Ersavas Bulut Fethi taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a web based application or a cell phone application configured to operate on a device operated by an end-user, to couple to a communications network, and to provide an end-user interface for the end-user, the end-user having authorization to access the at least one wireless control node; and a gateway coupled to the communications network, at a location of the site, and configured to transfer data between the at least one wireless control node and the communications network; wherein the web based application or the cell phone application is configured to allow the end-user to modify an irrigation schedule and generate commands via the end-user interface, and to transfer the modified irrigation schedule and the commands to the communications network; wherein the at least one wireless control node is configured to receive the modified irrigation schedule and the commands from the gateway via a local wireless network, store the modified irrigation schedule and the commands in a memory of the at least one wireless control node, and execute the modified irrigation schedule and the commands; wherein the web based application or the cell phone application communicates over the communications network with short text messages (SMS), web pages, or screens to be displayed on the web based application or the cell phone application; and 33Attorney Docket No. 8473-149502-US wherein the at least one wireless control node communicates with and directly controls operation of valves or pumps without a central controller” in a system for controlling irrigation control system at an agricultural or a landscape site as claimed in the independent claim 1.  Claims 2-19 are also allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.